Title: To George Washington from Andrew Burnaby, 14 April 1761
From: Burnaby, Andrew
To: Washington, George



Dear Sir,
London, April 14th 1761

I should not have been so long in England without writing to You, had it not happened that I was undetermined whether I should not return to Virginia again: but as I am now come to a fixed determination to continue in these parts, I do myself the pleasure of writing this, to return You my sincerest thanks for all the favours You showed me in America, and with the hopes that You will give me the pleasure of hearing from You, when You may happen to be disengaged from any Affairs of greater consequence: for beleive me, Sir, to the Obligations You have already laid me under, it is impossible You can add any greater, than by honouring me so far as to let me hear of yr Wellfare and happiness. The transactions of these parts are so little interesting to any Inhabitant of Yours, except in the Article of Politics, that I persuade myself You will readily Excuse my omitting to give You any Account of them. We talk much of a peace, and a Congress is Appointed at Augsburg; but Whether it will come to a ratification, must be left I beleive to time to determine. The terms are said to be, in general, the keeping of N. America, and giving up Guadaloup. The Kings Marriage with the Princess of Brunswic Sister to the hereditary Prince, is certainly Agreed Upon, and will be speedily compleated: And it is said that the Lady Augusta is to have the hereditary Prince, supposing him not to be killed; which there is a report of. The Coronation is to be in October. Your Neighbour Col: Fairfax is in London I beleive, as I saw him the Other day: the Ladies are in Yorkshire. I don’t think You will see them in Virginia of one While. Cap. Ludwell is, I think, in a declining way; he is at present in London. When I was last at Mount Vernon, You told me of a natural Curiosity near Winchester, namely an Ebbing

and flowing well; I shall take it as a very particular favour, if when You go into those parts Again You will make some Observations Upon it, as 1st how it is situated? Whether Near any high Mountain? if there is any descent from the Well? to What height the Water May Ascend? if it rises and falls regularly? and at What Period of time? how long the time of the flux, and how of the Ebb? if there is any intermediate Space when it May be quite at rest? Whether the Well is some Natural Cavity, or dug for the Uses of any Plantation? Whether When it rises or falls, it begins Slowly and is then Accelarated or how it proceeds? In Short as exact an Account of this Curiosity as You can; and if You will be so good as to send me a detail of it, I shall think myself extremely Obliged to You. You have probably heard before this that Col: Thornton is Appointed of the Council. He had a promise of it Some time ago, which I beleive I informed You of. Ld Halifax is Appointed to Ireland. Ld Sandys to the board of Trade. What alteration this may make in the Colony affairs, I will not pretend to say: though I should think not a deal: Any more than the Other Ministerial Changes, and Lord Butes being at the head of the Ministry. I shall hope to hear soon from You, and if You should send me an Acct of the Well, desire You will send duplicates of the letters. I desire You will make my best Compliments to Mrs Washington, and all My freinds You may fall in with, and beleive me to be, dear sir, Your most Obliged, most Obedient and Most humble servant

Andw Burnaby


P.S. I have wrote in a very Slovenly way to You being under an Engagement to go out, but hope You will be good enough to Excuse it.

